Citation Nr: 0612075	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1964 to 
March 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran seeks service connection based for diabetes 
mellitus based on exposure to Agent Orange during service in 
Vietnam.  The Board notes that the veteran served in Vietnam 
and exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, in the case of diabetes 
mellitus, service connection is granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, service connection is presumed for, 
among other disorders, diabetes mellitus, type II.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

It is unclear from the record whether the veteran has type I 
or type II diabetes mellitus.  Service medical records are 
negative for any diabetes mellitus diagnosis.  VA medical 
records reflect that the veteran was hospitalized from 
October 2001 to March 2002 for chronic alcoholic 
pancreatitis.  During that time the veteran was diagnosed 
with diabetes, secondary to pancreatitis.  Records from that 
time period suggest that the veteran's diabetes mellitus is 
type I insulin-dependent diabetes.  But a March 2002 medical 
record diagnosed diabetes mellitus, type II.  Private medical 
records from November 2002 through March 2005 diagnosed both 
type I and type II diabetes mellitus.  

In order for the Board to determine the issue of service 
connection for diabetes mellitus, to include as due to 
herbicide exposure, it must be clarified whether the correct 
diagnosis is diabetes mellitus type I or type II.  Likewise, 
it must be clarified whether the veteran's diabetes mellitus 
is secondary to chronic alcoholic pancreatitis.

Accordingly, the case is remanded to the AMC for the 
following action:

1.  The veteran must be afforded a VA 
examination to ascertain the type and 
etiology of his current diabetes 
mellitus.  The claims folder must be 
provided to and reviewed by the 
examiner, particularly the private 
medical records dated from November 2002 
to March 2005 and VA medical records 
from October 2001 to March 2002.  All 
tests or studies necessary to make this 
determination should be ordered.  
Thereafter, an opinion should be 
provided as to whether the veteran has 
diabetes mellitus, type I or type II, 
and whether his diabetes mellitus is 
secondary to chronic alcoholic 
pancreatitis.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn regarding the 
opinion expressed, to include, as 
appropriate, citation to specific 
evidence in the record.  The report 
prepared should be typed.

2.  After completing the above action, 
the claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





